196 F.2d 220
Earnest C. KIDDER, Appellantv.UNITED STATES of America, Appellee.
No. 13862.United States Court of Appeals,Fifth Circuit.
May 10, 1952.

Earnest C. Kidder, in pro. per.
H. A. Stephens, Jr., Asst. U.S. Atty., J. Ellis Mundy, U.S. Atty., and Harvey H. Tisinger, Asst. U.S. Atty., all of Atlanta, Ga., for appellee.
Before HOLMES, STRUM, and RIVES, Circuit Judges.
PER CURIAM.


1
Upon consideration of the record and arguments herein, it is ordered that the judgment appealed from be, and the same is hereby,


2
Affirmed.